Ingalls, J.
I concur in the foregoing opinion of my brother Landon, except in the following particulars: The evidence shows a sharp conflict in re gard to the question whether an actual demand of the money was made by *156plaintiff, and I do not quite see how this court can properly settle that question. The commencement of the action may be regarded a demand in law, and interest can properly be computed from that date. But the plaintiff may not be quite willing to accept that amount of interest, and I do not think he should'be compelled to do so under the circumstances. I therefore advise this disposition of the case: that the judgment be reversed, and a new trial be ordered before another referee, with costs to abide the event, unless the plaintiff shall consent and stipulate to accept said sum of $1,674.53, with interest thereon from December 17, 1868; and that, in case he so stipulates, the judgment be modified and affirmed accordingly, without costs to either party in this court.